        Case 3:20-cv-02017-YY            Document 7        Filed 11/20/20       Page 1 of 4




Edward H. Trompke, OSB #843653
ed.trompke@jordanramis.com
Joseph A. Rohner IV, OSB #064919
joseph.rohner@jordanramis.com
Christopher K. Dolan, OSB #922821
chris.dolan@jordanramis.com
JORDAN RAMIS PC
Two Centerpointe Dr., 6th Floor
Lake Oswego, Oregon 97035
Telephone: (503) 598-7070
Facsimile: (503) 598-7373

Attorneys for Plaintiffs Oregon Restaurant and
Lodging Association and Restaurant Law
Center




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION

OREGON RESTAURANT AND LODGING                          Case No. 3: 20-cv-2017
ASSOCIATION, an Oregon Domestic Non-
Profit Corporation; and RESTAURANT LAW                 DECLARATION OF DEAN GRIFFITH
CENTER,                                                IN SUPPORT OF PLAINTIFFS'
                                                       MOTION FOR TEMPORARY
                Plaintiffs,                            RESTRAINING ORDER

        v.                                             EXPEDITED CONSIDERATION
                                                       REQUESTED
KATE BROWN, in her official capacity as the
Governor of the State of Oregon,                       HEARING REQUESTED

                Defendant.



        I, Dean Griffith, hereby declare:

        1.      I make this declaration based upon my personal knowledge, and I am competent

to testify to the matters stated in this declaration. I make this declaration in support of Plaintiffs'


Page I — DECLARATION OF DEAN GRIFFITH IN
         SUPPORT OF PLAINTIFFS' MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                                    54164-76645 4847-5718-1394.1
        Case 3:20-cv-02017-YY           Document 7      Filed 11/20/20      Page 2 of 4




Motion for Temporary Restraining Order. The Oregon Restaurant and Lodging Association is

authorized to act on behalf of me and my businesses in addressing Governor Kate Brown's

COVID-19 related executive orders.

        2.     For over 50 years, the Old Spaghetti Factory has operated restaurants in Oregon

and currently operate five such establishments at:

               a.      715 S Bancroft Street, Portland. There are 70 active employees;

               b.      12725 SE 93rd Ave, Clackamas. There are 78 active employees;

               c.      10425 NE Tanasbourne Dr, Hillsboro. There are 65 active employees;

               d.      603 NW 2nd street, Corvallis. There are 44 active employees; and

               e.      21192 SW Langer Farms Pkwy, Sherwood. There are 58 active

                       employees.

Prior to start of the pandemic, we had 414 active employees. Today, we have only 315 active

employees working at the restaurants.

        3.     I am the President of OSF International, Inc., the parent company of these

restaurants. Each of these establishments is duly authorized to carry on business in the state of

Oregon and in the cities in which they operate, and they are subject to applicable health

department regulations.

        4.     On March 18th we closed all our restaurants. We did this as a precaution to our

guests and team members. Safety was (and is) our number one concern. We did so prior to

many jurisdictions asking or requiring. As it became clear restaurants could operate with

appropriate protections in place, we reopened at the end of April. Most of the teams were

restored the week of April 20th so we could prepare our restaurants and food for service on April

24th.


Page 2 — DECLARATION OF DEAN GRIFFITH IN
         SUPPORT OF PLAINTIFFS' MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                                 54164-76645 4847-5718-1394.1
        Case 3:20-cv-02017-YY          Document 7       Filed 11/20/20      Page 3 of 4




       5.      Prior to the COVID-19 pandemic, we were having a very good year with our sales

in the stores being up 1.9% year over year through week ending March 8th. The March 8th week

our sales were already being impacted down 5.5% with the previous week being up over 5.7%.

Our average sales during the slow part of the year were over $300,000 per week combined. We

have worked hard to restore our business and have had moderate success. When the 50%

mandate was in place in Oregon we had sales of $241,000 the week ending November 8, 2020,

but with sales then dropping significantly to $201,000 the week ending November 15, 2020

when the 25% mandate took place for a portion of the week that included Veterans Day on

November 11, 2020, which actually had sales increase on this day week over week. Our sales

have dropped significantly from 2019. For instance, for the week November 10, 2019, our sales

totaled $348,000, but for the week ending November 8, 2020, our sales are down to $241,000.

For the week ending November 17, 2019, our sales totaled $345,000, but for the week ending

November 15, 2020, sales were down to $201,000. We cannot continue to sustain these losses.

       6.      Governor Brown's current Executive Order will have a significant adverse impact

on our operations. Although we will continue to keep our teams employed, we anticipate that

some team members will lose their jobs, although the exact number of employees we may have

to let go is very hard to numerate until we know of the length of the freeze on dining. We have

already had to cut back the schedules and depending on the unit, we have tried to distribute the

hours between those who are left or taken individuals off schedule completely. We also will

have training costs when dining opportunities are restored.

       7.      We have worked hard with our teams to significantly reduce our costs and

exposure, but it is very painful to our team members, many of whom cannot survive on




Page 3 —    DECLARATION OF DEAN GRIFFITH IN
            SUPPORT OF PLAINTIFFS' MOTION FOR
            TEMPORARY RESTRAINING ORDER
                                                                                54164-76645 4847-5718-1394.1
        Case 3:20-cv-02017-YY            Document 7       Filed 11/20/20     Page 4 of 4




unemployment benefits. The state did not provide adequate support to make sure they could

continue to pay their rent, child care, or other bills.

        8.      We anticipate our sales decreasing another 15% from the $201,000 a week level

last week. This means our sales will go down to about $170,000 a week from $350,000 a week

last year. This does not pay the bills long term. If we close again for all sales, we will not be

able to reopen without significant support.

        I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST

OF MY KNOWLEDGE AND BELIEF AND THAT I UNDERSTAND IT IS MADE FOR USE

AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY OF PERJURY.

        DATED this tiCAA day of November, 2020.




                                              By:
                                                    Dean Griffith




Page 4 — DECLARATION OF DEAN GRIFFITH IN
         SUPPORT OF PLAINTIFFS' MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                                  54164-76645 4847-5718-1394.1
